Citation Nr: 0032403	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-19 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran, who had active service from December 1941 to 
November 1945, died in November 1983.

This matter arises from a May 1999 decision by the Committee 
on Waivers and Compromises (Committee) located in the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) denying the appellant's claim for waiver 
of an overpayment of improved death pension benefits.  The 
Committee, in that decision, indicated that some of the 
expenses reported by the appellant in VA Form 4-5655 "are 
somewhat exaggerated."  The record  does not show that any 
attempt to confirm the appellant's reported expenses was 
made.

The appellant, in correspondence dated in November 2000, 
requested that her claim be returned to the RO as she was in 
the process of submitting new information.  She indicated 
that she was requesting a review of the information 
previously submitted for errors in the interpretations of the 
numbers given.


REMAND


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VA RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board of Veterans' Appeals (Board) were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).

The Board notes that the "Fair Credit Reporting Act" 
governs the use of credit reports by persons.  In pertinent 
part, "person" is defined as "any...government or 
governmental subdivision or agency", and a consumer report 
is defined as "any written, oral or other communication of 
any information by a consumer reporting agency bearing on a 
consumer's credit worthiness, credit standing, credit 
capacity..."  15 U.S.C. § 1681a (2000)

The purpose of the act is to set parameters defining when a 
consumer report may be furnished to a person.  The guidelines 
indicate that a report may be furnished by a consumer 
reporting agency to a person (in this case VA) which it has 
reason to believe "...intends to use the information in 
connection with a determination of the consumer's eligibility 
for a license or other benefit granted by a governmental 
instrumentality required by law to consider an applicant's 
financial responsibility or status." 15 U.S.C. § 1681b 
(2000).  

Certainly, the grant of a waiver of overpayment by VA is a 
"benefit" to an appellant in which the appellant's 
financial responsibility or ability to repay a debt is at 
issue.

The Board finds that the appellant's claim must be REMANDED 
to the RO for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO is requested to have the 
appellant complete an updated Financial 
Status Report (VA Form 4-5655).  She 
should be invited to submit documentary 
evidence in support of all listed 
expenses and all current and past due 
debts; all installment contracts and 
other debts at Section VI should 
specifically indicate the date and 
purpose of all debts incurred at (B) and 
should specifically indicate whether 
there are any amounts past due.  The 
appellant should be requested to submit 
copies of her joint (or individual for 
both herself and her spouse) Federal 
Income Tax returns for the years 1998 and 
1999, with all schedules and attachments.  
Additionally, she should also be given 
the opportunity to submit any additional 
information, evidence or argument which 
she deems relevant to the "equity and 
good conscience" standard.





The RO must inform the appellant, in 
writing, of all consequences of her 
failure to provide the information and 
documents requested in the above 
paragraph in order that she may make an 
informed decision regarding her 
cooperation with respect to the above 
requests.  A copy of this written 
correspondence must be included in the 
claims file.

3.  Upon completion of the above to the 
extent possible, should it be determined 
that the appellant has retained no copies 
of the requested Federal Income Tax 
returns or otherwise failed to provide 
this information, the RO should, in 
accordance with 38 U.S.C.A. §§ 5106 (West 
1991 & Supp. 1995) and 5103A (2000), 
request such copies directly from the 
Internal Revenue Service for the purpose 
of determining the appellant's 
entitlement to waiver of recovery of the 
VA indebtedness.

4.  The RO should obtain from a national 
credit reporting company, a consumer 
report concerning the appellant's credit 
history.  

The RO is requested to have the credit 
agency provide an explanation for all the 
codes used in the report.  Any report 
received should be associated with the 
claims file.



5.  Upon completion of the above, the 
case should be referred to the Committee 
for review of the determination as the 
appellant's entitlement to waiver of 
recovery of an overpayment of VA death 
pension benefits, applying the standard 
of equity and good conscience.  All 
elements of the equity and good 
conscience standard should be applied.

6.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
appellant.  

The supplemental statement of the case 
should address each of the six elements 
found in 38 C.F.R. § 1.965 (2000) which 
the Committee considers to be pertinent 
to the determination of whether the 
appellant should be accorded a waiver 
under the principles of "equity and good 
conscious."  She should be given the 
appropriate period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purpose 
of this remand is to obtain clarifying information and ensure 
due process of law.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.


		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

